IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40624

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 652
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 3, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JASON RAYMOND TORRES,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Gooding County. Hon. John K. Butler, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of five years, for lewd conduct with a minor child under
       sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Jason Raymond Torres pled guilty to lewd conduct with a minor child under sixteen.
Idaho Code § 18-1508. The district court sentenced Torres to a unified term of twenty years,
with a minimum period of confinement of five years. Torres appeals asserting that the district
court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Torres’ judgment of conviction and sentence are affirmed.




                                                   2